Citation Nr: 1506585	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  06-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include left eye cataract with possible corneal failure and right eye glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran completed multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve from March 1981 to December 1986.  She also served completed periods of ACDUTRA and INACDUTRA with the Army National Guard from December 1986 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2004.  

In October 2008, December 2010, and July 2012, the Board remanded the claim for additional development.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There has been some confusion in the record regarding the exact periods and characterizations of the Veteran's service.  As a result, VA examiners, to include the March 2013 physician, have based their etiological opinions on inaccurate information.  Accordingly, a clarifying medical opinion is needed.

There is no evidence indicating that the Veteran had any full time period of active duty in the active military, naval, or air service, and the Veteran does not claim otherwise.  Rather, she served in the Army Reserve from March 1981 to December 1986, with various periods of ACDUTRA and INACDUTRA service.  She then served in the Army National Guard from December 1986 to January 2005, with various periods of ACDUTRA and INACDUTRA service.  

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of ACDUTRA or INACDUTRA associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014).  The term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 3.6(a).  The term "active duty for training' includes, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training purposes, and certain full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Thus, in order to establish veteran status with respect to service in the Reserve or National Guard, and therefore eligibility for service connection, the record must establish that a claimant was disabled due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; see also 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014). 

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2014) and 38 U.S.C.A. § 1153 (West 2014) do not apply.  See Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010).

Thus, the pertinent questions that must be answered are (1) whether any of the Veteran's claimed eye disorders are related to a disease or injury incurred during any period of ACDUTRA, or to any injury incurred during a period of INACDUTRA, and (2) whether any period of ACDUTRA or INACDUTRA actually caused worsening of any of the Veteran's claimed eye disorders beyond their natural progression.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the March 2013 VA examiner for a clarifying medical opinion.  If that examiner is not available, provide the claims file to another physician similarly qualified to render the requested opinions.  The entire claims file, to include a copy of this remand, must be made available to the examiner.  The examiner should answer the following:

(a) Whether any of the Veteran's claimed eye disorders are related to a disease or injury incurred during any period of ACDUTRA, or to any injury incurred during a period of INACDUTRA?

(b) Whether any period of ACDUTRA or INACDUTRA actually caused worsening of any of the Veteran's claimed eye disorders beyond their natural progression? 

The examiner should consider the April 1981 service treatment record containing a tonometry screening; the January 2001 VA treatment record containing a diagnosis of glaucoma; the August 2003 VA treatment records showing the Veteran underwent a trabeculectomy; and the September 2003 VA treatment note containing diagnoses of corneal failure as well as cataract and glaucoma.

The examiner should consider that the following periods of service are verified by the evidence of record:

      April 10, 1981 to April 17, 1981 (ACDUTRA);
 		June 20, 1981 to June 21, 1981 (INACDUTRA);
 		July 14, 1981 to July 15, 1981 (INACDUTRA);
 		August 8, 1981 to August 9, 1981 (INACDUTRA);
 		June 1, 1986 to June 12, 1986 (ACDUTRA);
 		June 13, 1987 to June 27, 1987 (ACDUTRA);
 		January 6, 1988 to April 8, 1988 (ACDUTRA);
      May 2, 1988 to May 13, 1988 (ACDUTRA);
 		December 26, 1989 to January 16, 1990 (ACDUTRA);
 		May 2, 1991 (INACDUTRA);
 		August 3, 1991 to August 17, 1991 (INACDUTRA);
      September 7, 1991 to September 8, 1991 (INACDUTRA);
      May 9, 1992 to May 23, 1992 (ACDUTRA);
      October 6, 2001 to March 3, 2002 (ACDUTRA);
 		April 6, 2002 to June 1, 2002 (ACDUTRA);
 		June 2, 2002 to August 5, 2002 (ACDUTRA);
 		July 11, 2003 to July 18, 2003; (ACDUTRA) and
 		December 11, 2003 to December 15, 2003 (ACDUTRA).

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

